PER CURIAM.
Tax case attempted to be certified to this court, in accordance with the provisions of G. S. 1894, § 1589. It was held in County v. St. Paul, 42 Minn. 451, 44 N. W. 982, that, to comply with the terms of said section 1589, the trial court must state what point or points he certifies for the opinion of this court, and that, except as to these points, the determination of the trial court is final. This case was followed in State v. St. Croix, 49 Minn. 450, 52 N. W. 44. What was there said in respect to the insufficiency of the certificate is applicable here. It is not stated what particular points are certified, and it nowhere appears from the record that a single one of the many now argued by counsel were ever brought to the attention of the trial judge, considered or passed upon by him.
As the certificate is insufficient, and confers no jurisdiction upon this court, the proceeding is dismissed, and the cause remanded to-the district court.